DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to Applicant’s amendments and remarks filed 09/14/2021.  The Applicant has amended claims 1, 9, 17, and 22.  Claims 1-26 are presently pending and are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS was considered.

Reply to Applicant’s Remarks
Applicant’s remarks filed 09/14/2019 have been fully considered and are addressed as follows:
a. 	Priority Date.
The Examiner appreciates that the Applicant has pointed out the administrative error in the non-final office action of 06/15/2021.  The Applicant is correct that priority is to a provisional patent application not a non-provisional patent application.
b.	Claim interpretation.

c. 	Claim Rejections – 35 U.S.C. § 112(a).
	Applicant traverses the rejection of claims 17-21 as failing to comply with the written description requirement under 35 U.S.C. § 112(a).  Based on Applicant’s arguments, the rejection is hereby withdrawn.

d. 	Claim Rejections – 35 U.S.C. § 103.
	Based on Applicant’s amendments to the independent claims, the Applicant argues that the prior art references Nguyen US 2018/0174449 A1 (“Nguyen”) in view of MacNeille et al. US 2017/0301237 A1 (“MacNeille”) fail to teach the limitations of the independent claims as amended.
	First Applicant argues that the braking distance disclosed in Nguyen is determined by the TCD (Traffic Control Device) not the ego-vehicle as claimed. REM 8-10.  It is conceded that the mobile device disclosed in Nguyen does not disclose the braking distance for the ego vehicle.
	However, as discussed below, Schuller et al. US 20210078610 A1 (“Schuller”) teaches this limitation.  This additional reference was necessitated by Applicant’s amendments.
	Applicant next acknowledges that Nguyen discloses "34Sb, 34Sc may receive data from the mobile device 320 disclosing at least one of identification, location, heading, speed, status, and time information, or from which such information may be derived or determined," but argues that “[t]here is no mention, in Nguyen, paragraph [0084], of vehicle ID, vehicle type, vehicle priority and vehicle braking distance.” REM 10.  The Examiner notes that the term “identification data element” is not defined in the Specification and the Specification does not provide any examples that would limit the term.  Therefore, under the broadest reasonable interpretation, the term would not exclude the Nguyen reference, that as the Applicant has pointed out, discloses “identification, location, heading, speed, status, and time information” since at least one of these data element that identifies the ego vehicle.  Nonetheless, as discussed below Schuller teaches this limitation.  This additional reference was necessitated by Applicant’s amendments.
	Next Applicant argues that Nguyen does not disclose controlling the intersection access by the ego vehicle in response to the one or more instructions received from the RSU. REM 11.  This point is not conceded.  Simply put, Nguyen adjusts traffic control devices (such as traffic signals, dynamic message boards, and dynamic speed limits, etc.) in response to traffic demand.  This reads on receiving, from a roadside unit (RSU) a second message comprising one or more instructions with respect to intersection access by the ego vehicle based at least in part upon the braking distance for the ego vehicle because the traffic signal, dynamic message boards, and dynamic speed limits, etc. are message[s] comprising one or more instructions with respect to intersection access.  Second, Nguyen Para. [0226] discloses that “drivers described herein may include, at least partially, a computer system, such as in a case of a (human) driver assistance system or an automated vehicle (AV).”  Accordingly, adjust any traffic control devices taught by Nguyen reads on controlling the intersection access by the ego vehicle in response to the one or more instructions received from the RSU since changing the signal light will either allow the AV to pass through the intersection safely or cause the AV to stop at the intersection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-7, 9, 11-12, 14-15, 17, 19-20, 22, and 24-25 are rejected under 35 U.S.C. § 103 as being unpatentable over Schuller et al. US 20210078610 A1 (“Schuller”) in view of Nguyen US 2018/0174449 A1 (“Nguyen”).
, 
As per Claim 1
Schuller discloses [a] method of . . . by an ego vehicle, comprising: 
determining by the ego vehicle, a braking distance for the ego vehicle based upon vehicle external sensors, vehicle internal sensors, vehicle capabilities, or external V2X input, or a combination thereof [at least see Schuller ¶ 35 (During operation in the navigation environment, autonomous operation of the motor vehicle takes place continuously by means of the fully automatic vehicle guidance function . . . Function limits can describe the maximum permissible dynamics and/or permissible/non-permissible maneuvers.); ¶ 36 (These function limits influence the maximum dynamics that can occur within the motor vehicle and the assurable stopping distance. This information is regularly updated)].  
sending, from the ego vehicle to a roadside unit (RSU), a first message, wherein the first message comprises an identification data element for the ego vehicle or a vehicle type or a vehicle priority or a combination thereof and a braking distance data element for the ego vehicle [at least see Schuller ¶ 3 (In the context of fully automatic vehicle guidance, motor vehicles can also communicate with infrastructure devices); ¶ 13 (The vehicle-specific risk assessment, described by means of risk information, for a motor vehicle communicating with the infrastructure device via a corresponding communication device is made available to the corresponding motor vehicle, which can adapt its driving behavior accordingly on the basis of the communicated risk assessment, in particular by correspondingly adapting function limits); ¶ 36 (These function limits influence the maximum dynamics that can occur within the motor vehicle and the assurable stopping distance. This information is regularly updated according to arrow 4 and sent to the infrastructure device as an action parameter 5 of the motor vehicle 
Note: The term “identification data element” is not defined in the Specification, further no examples provided that would limit the term.  Accordingly, the term does not exclude the Schuller reference that teaches “[t]he function limits of the vehicle guidance function in step S4 are described by limit operation parameters of the vehicle guidance function [0035] and [t]hese function limits influence the maximum dynamics that can occur within the motor vehicle and the assurable stopping distance.  This information is regularly updated according to arrow 4 and sent to the infrastructure device as an action parameter 5 of the motor vehicle [0036].  Nor does it exclude the Nguyen reference that discloses “the mobile device 320 disclosing at least one of identification, location, heading, speed, status, and time information”.
Further, Schuller discloses receiving, from a roadside unit (RSU), at the ego vehicle, a second message comprising one or more instructions with respect to intersection access by the ego vehicle based at least in part upon the braking distance for the ego vehicle; and 
controlling the intersection access by the ego vehicle in response to the one or more instructions received from the RSU [at least see Schuller ¶ 11 (dynamic objects in the navigation environment is determined by the infrastructure device); ¶ 10 (making a risk assessment); ¶ 10 (determine at least one piece of risk information for each motor vehicle among the dynamic objects, which risk information describes a hazard potential and/or property damage potential, where the motor-vehicle-specific risk information is transmitted to the associated motor vehicles and, in accordance with the risk information, the vehicle system adjusts the limit operation parameters to tighter function limits in the case of risk information describing a higher risk and to wider function limits in the case of risk information describing a lower risk); ¶ 10 (vehicle-specific risk assessment, described by means of risk information, for a motor vehicle communicating with the infrastructure device via a corresponding communication device is made available to the corresponding motor vehicle, which can adapt its driving 
Schuller does not specifically disclose intersection access; however, Nguyen teaches this limitation [at least see Nguyen at least see Nguyen ¶ 85 (the TCD controller 340 may be configured to process data received from a number of sources, including the mobile device 320, to adjust traffic signal phase and timing (SPaT) for a signalized junction.  SPaT adjustments may include at least one of a present or a future green, red, and yellow (amber) signal phase, durations, and operating mode of one or more TCD 344 of one or more signalized junctions.)].
Nguyen also discloses receiving, from a roadside unit (RSU), at the ego vehicle, a second message comprising one or more instructions with respect to intersection access by the ego vehicle [at least see ¶ 113 (the traffic system 348′″ may communicate messages to on-board devices 328 on a vehicle 332, a mobile device 320, or to dynamic message signs.)]; ¶ 116 (dynamic messages); ¶ 120 (one traffic signal system 348 may control one, some, or all of the traffic signals, dynamic messaging signs, and associated traffic management and communication systems); ¶ 187 (process 650 then decides whether to adjust any traffic control devices (such as traffic signals, dynamic message boards, and dynamic speed limits, etc.) in response to traffic demand); ¶ 222 (vehicle may have a buffer length and drive length); ¶ 224 (drive length may be approximately equal to a vehicle stopping distance from a present velocity].
Note:  The term roadside unit (RSU) does not exclude the traffic control device (TCD), or the traffic signaling system (TSS) disclosed in Nguyen.
and controlling the intersection access by the ego vehicle in response to the one or more instructions received from the RSU [at least see Nguyen ¶ 85 (the TCD controller 340 may be configured to process data received from a number of sources, including the mobile device 320, to adjust traffic signal phase and timing (SPaT) for a signalized junction.  SPaT adjustments may include at least one of a present or a future green, red, and yellow (amber) signal phase, durations, and operating mode of one or more TCD 344 of one or more signalized junctions.); ¶ 201 (MS 101 may dynamically prioritize vehicle traffic and communicate with and through mobile devices, vehicles, and roadside equipment to provide guidance and instruction to vehicles and users, such as by providing navigation information, operating and adapting traffic signal timing, speed limits, and driving routes, adjusting system conditions, monitoring system usage, performance, and inputs, and communicating with users or vehicles on the system to provide feedback based on real-time or near real-time conditions, probabilistic estimates, or historical data.); ¶ 219 (an artificial intelligence (AI) system may be used to augment any system operating mode, such as to determine routing for one or more vehicles traveling in at least one zone on the road network and adjusting traffic signal timing in response to those vehicles.); ¶ 380 (In a case a location and heading of the vehicle R1 or other relevant information of the vehicle R1, such as estimated arrival time (ETA) at a junction, may be communicated to the TMS 101, or a TSS 348. The TMS 101 may adjust signal timing of a next junction); ¶ 381 (In a case the location, heading, and destination M of the vehicle R1 or other relevant information, such as ETA of the vehicle R1 at one or more junctions is communicated to, or known or generated by the TMS 101, the TMS 101 may adjust traffic signal timing at some or all of the junctions between the vehicle R1 and the destination M, and may adjust signal timing at a next junction on the route of the vehicle R1, or other junctions in communication with the TMS 101, to adjust traffic signal timing so as to decrease or increase estimated travel time and delay of the vehicle R1.); ¶ 392; ].


As per Claim 3.
Schuller in combination with Nguyen discloses [t]he method of intersection access of Claim 1, and Nguyen further discloses wherein the braking distance for the ego vehicle is determined based, at least in part, by velocity of the ego vehicle [at least see Nguyen ¶ 225 (Further, the drive length L.sub.DL of a vehicle may be static or dynamic.  If dynamic, it may vary as a function of vehicle velocity.)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for adjusting fully automatic vehicle guidance functions as disclose in Schuller and to use this method to adaptively controlling traffic control devices based on the vehicle environment as taught by Nguyen in order to reduce traffic congestions [Nguyen ¶¶ 3, 4].

As per Claim 4.
Schuller in combination with Nguyen discloses [t]he method of intersection access of Claim 3 and Nguyen further discloses wherein the braking distance for the ego vehicle is determined based, at least in part, by tire pressure for the ego vehicle or weather conditions or tire traction data or a combination thereof [at least see Nguyen ¶ 225 (drive length L.sub.DL of a vehicle may also vary with speed and the vehicle's class and/or specification that may indicate the vehicle's braking capability (size, weight, brake type, computer assistance, vehicle autonomy, etc.), and other performance criteria, as well as prevailing conditions such as known .

As per Claim 6.
Schuller in combination with Nguyen discloses [t]he method of intersection access of Claim 1, and Schuller further discloses wherein the first message is a broadcast message [at least see Schuller ¶ 33 (Motor vehicles operated within the parking environment use a communication device on the motor vehicle to establish a communication connection via a communication device on the infrastructure device, for example using WLAN or LTE-V); ¶ 36 (This information is regularly updated according to arrow 4 and sent to the infrastructure device as an action parameter 5 of the motor vehicle)].
Nguyen also discloses wherein the first message is a broadcast message [at least see Nguyen ¶ 53 (A mobile device 320 may connect to the cloud and the TCD controller 340 through a mobile network service 380, with signals transmitted to the mobile network service 380 (e.g. EnodeB, HeNB, or radio network controller) via a wireless communication channel such as a base station 382 (e.g. a 3G, 4G, 5G, EDGE, or LTE network), an access point 384 (e.g., a femtocell or Wi-Fi network), a satellite connection 386, or any other wireless form of communication that is known.)].

As per Claim 7.
Schuller in combination with Nguyen discloses [t]he method of intersection access of Claim 1, but Schuller does not specifically disclose wherein the first message is a point-to-point message.
	However, Nguyen teaches and Nguyen further discloses wherein the first message is a point-to-point message [at least see Nguyen ¶ 54 (wireless communication may occur between 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for adjusting fully automatic vehicle guidance functions wherein communication between the vehicle and infrastructure is via WLAN or LTE-V as disclosed in Schuller [see Schuller ¶ 33] and to use one of the protocols disclosed in Nguyen as the LTE-V connection since LTE-V(ehicle) connections are known in the art to be used for V2V and V2I communications.

As per Claim 9.
Claim 9 an apparatus claim (ego vehicle, comprising:) includes limitations analogous to claim 1, a method claim (method of intersection access by an ego vehicle, comprising:).  For the reasons give above with respect to claim 1, claim 9 is also rejected under 35 U.S.C. § 103 as being unpatentable over Schuller in view of Nguyen.

As per Claims 11-12 and 14-15.
Claims 11-12 and 14-15 apparatus claims, dependent upon claim 9 (ego vehicle, comprising:) include limitations analogous to claims 3-4 and 6-7, respectively, method claims dependent upon claim 1 (method of intersection access by an ego vehicle, comprising:).  For the reasons give above with respect to claims 3-4 and 6-7, claims 11-12 and 14-15 are also rejected under 35 U.S.C. 103 as being unpatentable over Schuller in view of Nguyen.

As per Claim 17.
Claim 17 an apparatus claim (ego vehicle, comprising:) includes limitations analogous to claim 1, a method claim (method of intersection access by an ego vehicle, comprising:).  For the  rejected under 35 U.S.C. § 103 as being unpatentable over Schuller in view of Nguyen.

As per Claims 19-20.
Claims 19-20 apparatus claims, dependent upon claim 17 (ego vehicle, comprising:) include limitations analogous to claims 6-7, respectively, method claims dependent upon claim 1 (method of intersection access by an ego vehicle, comprising:).  For the reasons give above with respect to claims 6-7, claims 19-20 are also rejected under 35 U.S.C. 103 as being unpatentable over Schuller in view of Nguyen.

As per Claim 22.
Claim 22 an apparatus claim (non-transitory computer-readable medium, having stored thereon computer-readable instructions to cause one or more processors on an ego vehicle to:) includes limitations analogous to claim 1, a method claim (method of intersection access by an ego vehicle, comprising:).  For the reasons give above with respect to claim 1, claim 22 is also rejected under 35 U.S.C. § 103 as being unpatentable over Schuller in view of Nguyen.

As per Claims 24-25.
Claims 24-25 apparatus claims, dependent upon claim 22 (non-transitory computer-readable medium, having stored thereon computer-readable instructions to cause one or more processors on an ego vehicle to:) include limitations analogous to claims 6-7, respectively, method claims dependent upon claim 1 (method of intersection access by an ego vehicle, comprising:).  For the reasons give above with respect to claims 6-7, claims 24-25 are also rejected under 35 U.S.C. 103 as being unpatentable over Schuller in view of Nguyen.

Claims 2, 10, 18, and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Schuller in combination with Nguyen as applied to Claims 1, 9, 17, and 22 above and further in view of MacNeille et al. US 2017/0301237 A1 (“MacNeille”).

As per Claim 2.
	Schuller in combination with Nguyen discloses [t]he method of intersection access of Claim 1, but does not specifically disclose further comprising sending a third message, prior to the second message, from the ego vehicle to the RSU, requesting intersection access.
However, MacNeille teaches this limitation [at least see MacNeille ¶ 45 (when the intersection assistor 128 determines the vehicle 102 is not able to stop before the intersection 100 and the intersection assistor 128 determines there will not be space on the far side 114 of the intersection 100, the intersection assistor 128 broadcasts a safety message requesting the traffic signal 110 to hold the cross traffic light red.)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for adjusting fully automatic vehicle guidance functions as disclose in Schuller as modified by Nguyen by including the capability of requesting the traffic signal hold the cross traffic light red when the vehicle is unable to stop before the intersection as taught by MacNeille in order to improve safety at intersections by preventing collisions when vehicles are unable to clear the intersection before the cross traffic receives a go signal.

As per Claims 10.
Claim 10 an apparatus claims, dependent upon claim 9 (ego vehicle, comprising:) includes limitations analogous to claim 2, a method claim that is dependent upon claim 1 (method of intersection access by an ego vehicle, comprising:).  For the reasons give above  rejected under 35 U.S.C. § 103 as being unpatentable over Schuller in view of Nguyen.

As per Claims 18.
Claims 18 an apparatus claim, dependent upon claim 17 (ego vehicle, comprising:), includes limitations analogous to claim 2, a method claim that is dependent upon claim 1 (method of intersection access by an ego vehicle, comprising:).  For the reasons give above with respect to claim 2, claim 18 is also rejected under 35 U.S.C. § 103 as being unpatentable over Schuller in view of Nguyen.

As per Claims 23.
Claim 23 apparatus claim, dependent upon claim 22 (non-transitory computer-readable medium, having stored thereon computer-readable instructions to cause one or more processors on an ego vehicle to:), includes limitations analogous to claim 2, a method claim that is dependent upon claim 1 (method of intersection access by an ego vehicle, comprising:).  For the reasons give above with respect to claim 2, claim 23 is also rejected under 35 U.S.C. § 103 as being unpatentable over Schuller in view of Nguyen.

Claims 5 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Schuller in view of Nguyen as applied to claims 1 and 9 above, and further in view of Beaurepaire US 20200081611 A1 (“Beaurepaire”).

As per Claim 5.
Schuller in combination with Nguyen discloses [t]he method of intersection access of Claim 1, but Schuller does not specifically disclose wherein the braking distance for the ego vehicle is shorter in autonomous mode than in manual mode.
	However, Beaurepaire teaches this limitation [at least see Beaurepaire ¶ 38 (while in traffic, an autonomous vehicle typically can safely operate at higher speeds (or higher acceleration, faster braking, shorter following distance, greater speed on curves or turns, etc.) than a human driver would normally use.).]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for adjusting fully automatic vehicle guidance functions as disclose in Schuller as modified by Nguyen by including decreasing the braking distance when operating in the autonomous mode as taught by Beaurepaire because vehicle operating in an autonomous mode is capable of responding to changes in the environment faster than a human operator and this will permit more vehicle to go through an intersection during a green light signal.

As per Claim 13.
Claim 13 an apparatus claim, depends upon claim 9 (ego vehicle, comprising:) include limitations analogous to claim 5 a method claim dependent upon claim 1 (method of intersection access by an ego vehicle, comprising:).  For the reasons give above with respect to claim 5, claim 13 is also rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of MacNeille and further in view of Beaurepaire.

Claims 8, 16, 21, and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over Schuller in combination with Nguyen as applied to claims 1, 9, 17, and 22 above, and further in view of Gogic et al. US 20170053530 A1 (“Gogic”) or Choi US 2015/0149059 A1 (“Choi”).

As per Claim 8.
t]he method of intersection access of Claim 1 but Schuller does not specifically disclose wherein the first message is a Basic Safety Message or a Cooperative Awareness Message.
However, Gogic teaches this limitation [at least see Gogic ¶ 36 each vehicle, such as vehicle 200, periodically broadcasts the Basic Safety Message (BSM), known also in similar systems (e.g., Europe) as the Cooperative Awareness Message (CAM), to provide information about the vehicle.].
Choi also teaches this limitation [at least see Choi FIG. 1; ¶ 33 (The RSE 100 includes a basic safety message (BSM) receiver 110); ¶ 75 (each of the at least one vehicle 200 generates a BSM based on vehicle information and position information of the vehicle 200 collected by the V2X terminal 210, and transmits the generated BSM to the RSE 100 using a WAVE communication (S11).)].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for adjusting fully automatic vehicle guidance functions as disclose in Schuller as modified by Nguyen by causing the mobile device to transmit information from the mobile device via a BSM or CAM as taught by Gogic or Choi in order to standardize the message transmitted from vehicles to other vehicles, infrastructure, etc. so it is easier for devices receiving the messages to process, translate, or use [Gogic ¶ 37] or to prevent an accident by controlling the speed of the vehicle [Choi ¶ 7].

As per Claim 16.
Claim 16 an apparatus claim, depends upon claim 9 (ego vehicle, comprising:) include limitations analogous to claim 8 a method claim dependent upon claim 1 (method of intersection access by an ego vehicle, comprising:).  For the reasons give above with respect to claim 8, claim 16 is also rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of MacNeille and further in view of Gogic.

As per Claim 21.
Claim 21 an apparatus claim, depends upon claim 17 (ego vehicle, comprising:) include limitations analogous to claim 8 a method claim dependent upon claim 1 (method of intersection access by an ego vehicle, comprising:).  For the reasons give above with respect to claim 8, claim 21 is also rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of MacNeille and further in view of Gogic.

As per Claim 26.
Claim 26 an apparatus claim, depends upon claim 22 (non-transitory computer-readable medium, having stored thereon computer-readable instructions to cause one or more processors on an ego vehicle to:) includes limitations analogous to claim 8 a method claim dependent upon claim 1 (method of intersection access by an ego vehicle, comprising:).  For the reasons give above with respect to claim 8, claim 21 is also rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of MacNeille and further in view of Gogic.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN P MAHNE/            Primary Examiner, Art Unit 3668